Van Dusen, J.,
-When testator gave to Emily a power to appoint her share to Marcelle, he took care that her decision should be final and that Marcelle should not take through the gift over in default of appointment. To the latter, therefore, he added the prohibition “excepting therefrom the said Marcelle Marón and her children and issue.” It was argued that this was intended only to prevent any part of Emily’s share from falling into the trust for Conrad’s children, of whom Marcelle was one. But we notice that in the case of Conrad’s share the gift over in default of appointment is not to the other trusts generally, but to the trusts for Alfred, Emily and Laura by name, excluding the share of his own children by failure to name it. If that was all he wanted to accomplish as to Emily’s share, he could have done it in the same way. The exception is so expressed as to admit of no further exception, and must adhere to Emily’s share to the end *170as it finds its way through the other trusts. It must, therefore, override both a direct gift to Marcelle and her issue such as is found in the trust for Conrad’s children and an indirect gift through Conrad’s power of appointment. The exceptions of Marcelle Marón McVeigh and W. Le Roy McKinley, guardian ad litem for her children to both adjudications, are dismissed.
For this reason, Conrad had no power to appoint to Marcelle the share which accrued from Emily to his trust, as he attempted to do. Testator gave Conrad’s share “in default of appointment” to the shares of Alfred, Emily and Laura. In my adjudication, I concluded that this clause did not apply to Conrad’s share accrued from Emily, because there was no default or failure of appointment. There was no power to appoint at all; and the contingency did not, and never could, affect this share.
' But the court in bane are convinced that this is too literal a reading. In Evans’s Estate, 10 Dist. R. 261; Freeman’s Estate, 15 Dist. R. 928, 85 Pa. Superior Ct. 185, and Ritchie’s Estate, 24 Dist. R. 510, the view is expressed that gifts over in default of appointment are the primary dispositions of the testator and are vested, subject only to be divested by the exercise of the power. If there is no power to appoint at all, there can be no divestiture. When we read the further gift of the testator of his entire estate to charities in the event that there is no grandchild entitled to take under the will, we see that he thought he had so provided that if there were grandchildren (excluding Marcelle and her issue), they would take the whole, and that the charities would take — -not piecemeal, as portions which he had otherwise omitted to provide for fell out, but the whole when the lines of the blood were extinct. From these considerations, we conclude that the shares accrued from Emily to Conrad and to Conrad’s children fall into the shares of Alfred and Laura and do not go to the charities.
The exceptions of Alfred C. Marón, Laura Marón and Mae Vanderslice, guardian ad litem of Don Edward Marón, to both adjudications are sustained, and distribution is directed in accordance with this opinion.